DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed January 14, 2022, has been entered.  Claims 31 and 53 have been amended as requested.  Claims 1-30, 34, 37, 46, 50, and 51 have been cancelled.  Thus, the pending claims are 31-33, 35, 36, 38-45, 47-49, and 52-54.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 102 and 103 as set forth in sections 6, 7, 10, and 11 of the last Office action (Non-Final Rejection mailed October 14, 2021).  However, based upon said amendment, the following new prior art rejections are set forth below.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless 

Drawings
The objection to the drawings as set forth in section 3 of the last Office action is hereby withdrawn in view of applicant’s comments (Amendment, page 6, 3rd paragraph).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, claim 44 is redundant and indefinite for reciting that the primary backing is a woven or non-woven layer comprising continuous filaments of polyethylene terephthalate (PET) since parent claim 31 has been amended to limit the primary backing to a woven or non-woven layer comprising filaments of PET and coPET.  To overcome said rejection, it is suggested applicant amend claim 44 to limit the filament of the primary backing to continuous filaments (or some other analogous amendment).  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, in view of the amendment to parent claim 31, claim 45 is redundant (i.e., primary bakcing is a woven or non-woven layer comprising filaments of PET and coPET) and broader in scope (i.e,. said PET is available in said primary backing in a higher amount than said coPET).  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  To overcome said rejection, it is suggested applicant amend the claim to limit the method of claim 31 characterized in that the coPET has a lower melting temperature than the PET (or some other analogous amendment).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35, 36, 38, 40-45, 47-49, and 52-54 are rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of US 5,538,776 issued to Corbin et al. and US 2014/0272262 issued to Williams et al.
Corbin ‘896 discloses a recyclable tufted carpet and method of making said carpet (title and abstract).  Said carpet comprises yarn tufted into a partially meltable primary backing, wherein the tufts are bonded to said backing by partially melting the backing and applying a secondary backing (abstract).  The carpet is preferably made of all polyester, without a latex adhesive, to enable recycling thereof (col. 2, lines 14-17, 23-24, 32-34, 49-51, and 61-64).  
Specifically, the primary backing comprises a polyester fabric containing a percentage of low met fiber (col. 2, lines 58-64).  The primary backing may be a blend of 5-95% polyester fibers and 95-5% low melt heterofil (i.e., bicomponent) or homofil (i.e., monocomponent) polyester binder fiber (col. 3, lines 1-9).  In one working embodiment, the primary backing comprises 65% PET fibers and 35% bicomponent binder fibers (col. 5, lines 1-10).  Suitable bicomponent binder fibers are sheath core fibers comprising the low melt binder component as the sheath and the higher melt component as the core (col. 3, 64-col. 4, line 4).  The amount of binder polymer in a bicomponent is about 20-95% of the total weight of the binder fiber (col. 4, lines 1-4).  The preferred polyester fiber is polyethylene terephthalate (PET), while the preferred 
The primary backing is tufted with polyester yarn, preferably PET, to form pile tufts on face thereof and backloops on the backside thereof (col. 2, lines 58-64, col. 4, lines 10-17, and Figure 1).  A backing of polyester fibers may be applied to the tufted primary backing to bond the tufts in place and additionally functioning as a secondary backing (col. 4, lines 18-23). The secondary backing may be a nonwoven fabric of staple fibers comprising polyester fibers and polyester binder fibers and may also be needled into the tufted primary backing (col. 4, lines 20-34).  In a working embodiment, the secondary backing comprises 30% binder fiber (col. 5, lines 37-40).  Said secondary backing may be attached before or after dyeing of the tufted primary backing (col. 4, lines 18-44).  In one embodiment, the secondary backing is needled onto the backside of the tufted primary backing, the carpet is dyed, and then heat set in hot air at a temperature of 110-200 C, which is equivalent to the melting point range of the coPET binder fibers of the primary and secondary backings (col. 3, lines 28-34 and col. 4, lines 35-44).  Note upon melting of the coPET binder fibers in the primary backing and secondary backing, the PET fibers would necessarily be anchored by masses (i.e., a matrix) of coPET.
Thus, Corbin ‘896 teaches applicant’s claims 31, 35, 36, 38, 40-45, 47-49, and 52-54 with the exception of an adhesive or glue layer comprising 60% by weight or more of a coPET.  However, it would have been obvious to a skilled artisan to modify the Corbin ‘896 carpet with 
For example, Corbin ‘776 teaches a thermoplastic tufted carpet comprising a primary backing having yarns tufted therethrough, a thermoplastic fibrous secondary backing, and a thermoplastic polyester hot melt adhesive anchoring the tufted yarns and bonding the tufted primary backing to the secondary backing (abstract and col. 2, lines 43-51). Corbin also teaches a method of making said carpet (col. 3, lines 1-7). The Corbin carpet is latex free and may comprise all polyester components for ease in recycling (col. 2, lines 49-54 and col. 6, lines 12-24). 
	The primary backing may be woven or nonwoven and is preferably a polyester fabric (col. 3, lines 33-53).  The tufts are preferably made of polyethylene terephthalate (PET) (col. 3, lines 64-66).  The secondary backing is generally a polyester nonwoven fabric made from a blend of staple polyester fibers (col. 4, lines 16-19).  
The hot melt adhesive is preferably applied in sheet form but may also be applied in other forms, such as powder, spray (i.e., liquid form), foam, etc. (col. 3, lines 1-9).  Said sheet of hot melt adhesive has a thickness of about 5-20 mils (0.1-0.5 mm) (col. 3, lines 15-16).  While a preferred polyester hot melt adhesive is a chemically modified polybutylene terephthalate (col. 3, lines 16-19), said hot melt adhesive may comprise a variety of polyester hot melt adhesive formulations dependent upon carpet style, materials of construction, and lamination equipment for a given application (col. 4, lines 60-65)
The backing fabrics and the hot melt adhesive are heated at a temperature sufficient to activate the hot melt adhesive without damaging the tufted primary backing or secondary backing (i.e., the hot melt adhesive had a melting point lower than the melting point of lower 
Additionally, Williams discloses a recyclable single polymer floor covering, such as carpet tiles and broadloom carpet (title and abstract).  In particular, tufted carpets are made of all polyester materials (i.e., face yarn, primary backing, adhesive layer, and secondary backing), which facilitates the recyclability of said carpets (abstract and sections [0012] and [0013]).  
The tufted face yarns comprise polyester filaments, such as polyethylene terephthalate (PET) (sections [0030] and [0055]).  The primary backing may be woven, nonwoven, stitchbonded, or knitted, but is preferably a spunbond polyester (PET) nonwoven fabric (sections [0033] and [0121]).  The adhesive layer may be a single layer or multiple layers (sections [0035] and [0040]).  Said adhesive layer is preferably a hot melt polyester adhesive applied in film form, but also may be applied in melt, aqueous, or powder form or by other methods known in the art (sections [0037] and [0043]).  Heat and pressure are used to activate the hot melt adhesive and control the penetration of said adhesive into the tufted primary backing (section [0038]).  The activation temperature is above the adhesive softening temperature but below the heat set temperature of the tufted primary backing (section [0039]).  The secondary backing may be a PET nonwoven fabric or a PET film (sections [0042], [0077], and [0115]).  
® spunbond polyester nonwoven, coated with one or two adhesive layers comprising a copolyester hot melt adhesive powder, and laminated to a nonwoven PET secondary backing (sections [0077], [0078],  and [0078]).  [Note Lutradur® spunbond polyester nonwovens are known to be comprised of PET.]  In another working embodiment, the adhesive layer is a (100%) copolyester hot melt adhesive film (sections [0084]-[0088]). In other embodiments, the hot melt adhesive film is an 80:20 blend of two copolyester hot melt compositions or a 90:10 blend of copolyester hot melt composition and plasticizer (sections [0090] and [0091]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Corbin ‘896 carpet with the addition of a polyester adhesive layer to secure the tufted yarns and bond the secondary backing thereto, as suggested by Corbin ‘776 and Williams, wherein said adhesive layer comprises at least 60 wt.% coPET in the form of an extruded melt, powder, film, or aqueous liquid as taught by Williams.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., improve the tuft bind strength while maintaining recyclability of the Corbin ‘896 carpet).  Therefore, claims 31, 35, 36, 38, 40-45, 47-49, and 52-54 are rejected as being obvious over the cited prior art.  
Claims 32 and 33 are rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of US 5,538,776 issued to Corbin et al. and US 2014/0272262 issued to Williams et al., as applied to claim 31 above and in further view of US 2005/0147787 issued to Bailey et al.

Regarding claim 39, Corbin ‘896, Corbin ‘577, and Williams fail to teach the adhesive (i.e., glue) layer is applied to the primary backing before tufting said primary backing.  However, Bailey teaches it is known in the art to employ a fabric as an adhesive layer, wherein said fabric may be applied to the primary backing prior to or post tufting.  Specifically, Bailey’s adhesive fabric may be attached to either a primary or secondary carpet backing (sections [0026] and [0034]).  When the adhesive fabric is attached to a traditional primary backing, said adhesive fabric is applied to the non-pile side of said primary backing prior to tufting such that said 


Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because said arguments do not apply to the new grounds of rejection set forth above.


Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure. Specifically, US 6,849,565 issued to Gardner and US 2004/0151870 teach carpets comprising adhesive fabric layers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 24, 2022